RESCRIPT
WALSH, J.
On April 15, 1926, we filed a rescript in this case stating: "We think that no further compensation should be paid to petitioner until he makes a bona fide attempt to do •some work which will enable the doctor to finally determine the extent of his disability.”
At the further hearing on this matter on March 5, 1927, it appeared that the petitioner did not make any such attempt. Dr. Horan, an expert summoned by petitioner, stated that petitioner had been able to do light work such as sweeping out cars and washing car windows for some time. It appeared that the respondent company has been ready and willing to afford the petitioner every opportunity to carry out this order of the Court.
We feel that the petitioner should make a bona fide attempt to do some work in obedience to the Court’s order.
Until the petitioner complies or attempts to comply in good faith with the Court’s order, we will enter no order for the payment of compensation.